DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action incorporates Reasons For Allowance.

2.	Applicants claimed amendments filed on 08/30/2021 have been entered.

3.	This application has pending claim(s) 1-10 and 12-15.

4.	Applicants arguments filed on 08/30/2021, with respect to the rejection(s) under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive. The rejection(s) under 35 U.S.C. 102(a)(2) have been withdrawn.
REASONS FOR ALLOWANCE
5.	The following is an examiner's statement of reasons for allowance: The instant invention is related to obtaining an omnidirectional image, identifying at least one face from the omnidirectional image, obtaining at least one gaze from the at least one face, and generating at least one region of interest of the omnidirectional image based at least on the at least one gaze.

Prior art was found for the claims as follows:
Re. Claim 1, Kankaanpaa et al., [US Pub. No.: 2017/0127008 A1] discloses:
An electronic device [electronic device 100 |Fig. 1a], comprising:
a communication circuitry [Communication device 105 |Fig. la],
[memory 104 |Fig. la];
and a processor operatively connected to the communication circuitry and the memory [a
processor 103 connected to communication device 105 and memory 104 |Fig. la],
wherein the processor is configured to: obtain an omnidirectional image [processor 103 plays
omnidirectional video | Fig.1b, 0020],
identify at least one face from the omnidirectional image [facial recognition from
omnidirectional |0048];
obtain at least one gaze from the at least one face [a gaze detection element configured to detect
a gaze of a user |Fig. 1b, 0022];
and generate at least one second region of interest of the omnidirectional image based at least on the at least one gaze [identify an object of interest in at least one image frame of the played omnidirectional video based on the detected gaze direction of the camera user. |Fig. 1b,
0037].

6.	Applicant uniquely claimed a distinct feature in the instant invention, which are not found in the prior art, either singularly or in combination. The feature is “…generate at least one second region of interest of the omnidirectional image based at least on the at least one gaze, wherein the at least one second region of interest corresponds to a region where the at least one gaze is oriented in a spherical space onto which the omnidirectional image is mapped.”
This feature is not found or suggested in the prior art.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

8.	Claims 1-10 and 12-15 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488